NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 18-3496
                                   __________

                           KIM CARRUTH, Appellant

                                        v.

COMMONWEALTH OF PENNSYLVANIA; JOSHUA D. SHAPIRO, doing business as
    Acting Attorney General; MUNICIPAL CORPORATION; ADMINISTRATIVE
RESERVE BANK; FEDERAL RESERVE BANK OF PHILADELPHIA; COUNTY OF
  PHILADELPHIA; BLESSED RUDOLPH, Controller on Behalf of Bank of America
 N.A.; ELFANT WISSAHICKON REALTY; BEN CARSON, doing business as United
 States Department of Housing and Urban Development; JEWELL WILLIAMS, doing
      business as Sheriff Philadelphia County; STEVE WULKO, doing business as
Philadelphia County Clerk Recorder; JAMES LEONARD, Philadelphia County Recorder
    of Deeds; *SHIRLEY PATTERSON, on behalf of Estate of James Patterson, Sr.

               (*Amended Pursuant to Clerk’s Order Entered 5/21/19)
                   ____________________________________

                  On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                    (E.D. Pa. Civil Action No. 2-18-cv-02061)
                    District Judge: Honorable C. Darnell Jones
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  July 8, 2019

          Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                           (Opinion filed July 15, 2019)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Kim Carruth, proceeding pro se, appeals an order of the United States District

Court for the Eastern District of Pennsylvania denying her motion for a default judgment.

For the reasons that follow, we will affirm the judgment of the District Court.

       Carruth filed a complaint against Pennsylvania Attorney General Josh Shapiro, the

Federal Reserve Bank of Philadelphia, and many other parties. She later filed a motion

for default judgment against the defendants that had not responded to her complaint. On

September 7, 2018, the District Court denied the motion. The District Court explained

that several defendants had timely responded by filing motions to dismiss or for a more

definite statement and that Carruth had not provided adequate proof of service as to the

other defendants. The District Court also dismissed the complaint as to all of the

defendants. The District Court found the complaint unintelligible and directed Carruth to

file an amended complaint that complied with the Federal Rules of Civil Procedure.

       Carruth filed another motion for default judgment with a document titled

“Amendments.” The District Court struck the Amendments for failure to comply with its

September 7, 2018 order and denied the motion for default judgment. The District Court


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
warned Carruth that failure to file an amended complaint that complies with the Federal

Rules of Civil Procedure would result in dismissal of her action.

       Carruth then filed a motion for a declaratory judgment asserting, among other

things, that the defendants had not timely responded to her complaint. The District Court

dismissed the matter with prejudice for failure to prosecute. The District Court stated

that Carruth had failed to submit any filing that would enable the defendants to respond

and that she had ignored the Court’s directives. The District Court addressed the factors

in Poulis v. State Farm Fire & Casualty Company, 747 F.2d 863 (3d Cir. 1984), and

determined that dismissal was the only appropriate sanction. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Carruth does not challenge on

appeal the dismissal of her action for failure to prosecute. She contends that the District

Court erred in denying her motion for default judgment because none of the defendants

timely responded to her complaint. Assuming proper service of process was made, we

may reverse the District Court’s ruling only for abuse of discretion. Petrucelli v.

Bohringer and Ratzinger, 46 F.3d 1298, 1303 (3d Cir. 1995). Our standard of review is

plenary as to whether the defendants were properly served. Id.

       Carruth contends that she filed her complaint on May 17, 2018 and responses were

due by July 17, 2018. However, with one exception, the defendants were required to file

responsive pleadings within 21 days after service of the summons and complaint or, if a

defendant waived service under Federal Rule of Civil Procedure 4(d), within 60 days

                                             3
after the request for a waiver was sent. Fed. R. Civ. P. 12(a)(1)(A).1 The defendants

alternatively could assert certain defenses by motion. See Fed. R. Civ. P. 12(b),(e). To

the extent Carruth contends that she served the complaint when she filed it, summonses

had yet to be issued and no waivers of service of a summons were filed pursuant to Rule

4(d). Summonses were later issued and returned as executed on July 14, 2018. As the

District Court recognized, many defendants filed motions to dismiss the complaint within

21 days (or by Monday, August 6), or filed a motion thereafter pursuant to an extension

of time.2 The District Court did not err in denying Carruth’s motion for a default

judgment with respect to these defendants as they responded to the complaint.

       As to the defendants that did not respond, the District Court stated that Carruth

had not provided adequate proof of service. A default judgment may not be entered

without proper service. Petrucelli, 46 F.3d at 1304. The returned summonses reflect that

all defendants were served by certified mail. Serving an individual or a corporation or

other association by mail is not permitted under the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 4(e),(h). Although these rules allow service according to the law of



1
  Defendant Ben Carson, an officer or employee of the United States government, was
required to respond within 60 days of service. Fed. R. Civ. P. 12(a)(2),(3).
2
  Defendants Federal Reserve Bank of Philadelphia and Josh Shapiro filed motions to
dismiss on August 3, 2018 and August 6, 2018, respectively. Jewell Williams, James
Leonard, and Rudolph Bless filed motions to dismiss within the time afforded by the
District Court. Although an extension of time was not sought, James Patterson filed a
motion to dismiss on August 23, 2018.

                                             4
the state in which the district court is located or where service is made, in this case

Pennsylvania, the Pennsylvania Rules of Civil Procedure do not allow service by mail

unless service is outside Pennsylvania. See Pa. R. Civ. P. 402, 404. See also Boley v.

Kaymark, 123 F.3d 756, 757 (3d Cir. 1997) (noting service of individual by certified mail

is insufficient absent a waiver of service).

       Defendants Steve Wulko and Elfant Wissahickon Realty did not respond to the

complaint, but service was made by mail within Pennsylvania. Similarly, the summons

and complaint were mailed to Matthew Brushwood (who is not included in the caption,

but is listed as a defendant in the complaint) within Pennsylvania. Defendant Ben Carson

did not respond, but Carruth did not comply with the requirements of Rule 4(i) for

serving a United States officer or employee.3 Absent proper service, the District Court

did not err in denying Carruth’s motion for a default judgment.

       Accordingly, we will affirm the judgment of the District Court.4




3
 The summons and complaint were also mailed to three persons within Pennsylvania who
are not listed as defendants in the complaint. To the extent judgment was sought against
them, service by mail was insufficient.
4
 Carruth’s Praecipe to Enter Default Judgment and Assessment of Damages, which asks
this Court to enter default judgment, is denied. No action will be taken on Carruth’s
document titled Writ of Replevin as the filing is incomprehensible.
                                              5